Citation Nr: 1122325	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for a nervous disorder. 

4.  Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to March 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the above claims.   


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the Veteran has hearing loss in accordance with VA standards.

2.  The preponderance of the evidence shows that the Veteran does not currently have a headache condition that was incurred during, or was caused by, his military service.  

3.  The preponderance of the evidence shows that the Veteran does not currently have a nervous disorder that was incurred during, or was caused by, his military service.  

4.  The preponderance of the evidence shows that the Veteran does not currently have a back condition that was incurred during, or was caused by, his military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for entitlement to service connection for a headache condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107  (West 2002); 38 C.F.R. § 3.303 (2010).
	
3.  The criteria for entitlement to service connection for a nervous disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for entitlement to service connection for a back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in July 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In light of the denial of the Veteran's service connection claims, no disability ratings or effective dates can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained all treatment records adequately identified by the Veteran, including his service and VA treatment records.  There is no indication from the claims file that the Veteran has received private treatment for bilateral hearing loss, headaches, a nervous condition, or a back condition, and accordingly, no such records could be obtained.  

The Board acknowledges that VA treatment records dated since July 2006 have not been associated with the claims file.  Significantly, however, the Board points out that the Veteran has not reported receiving any post-service treatment for hearing loss, headaches, a nervous condition, or a back condition.  Rather, in his June 2005 claim, the only treatment noted was in-service treatment from January 1961 to March 1961.  Additionally, in his September 2006 substantive appeal, the Veteran reported that the evidence currently of record should substantiate his claim.  Further, the Board highlights that, there is no indication from the VA treatment records on file that the Veteran was being followed for hearing loss, headaches, a nervous disorder, or a back condition.  In this regard, the Board highlights that VA is not required to search for evidence, which even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  Consequently, the Board finds that a remand for additional records is not warranted. 

The Board acknowledges that, to date, VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding bilateral hearing loss, headaches, a nervous disorder, or a back condition; however, no VA examination is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision.  Id.  In this regard, the Board notes that, as discussed below, there is no competent evidence of record indicating that the Veteran currently has bilateral hearing loss, a headache condition, a nervous disorder, or a back condition that either manifested in service, or is otherwise related to an event in service.  In such circumstances, there is no duty to obtain a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  The statutory duty of VA to assist Veterans in developing claims does not include a duty to provide a Veteran with a medical examination and medical opinion absent a showing of a causal connection between his current disability and his military service.  38 U.S.C.A. § 5103A(a, d); Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

In determining that no further development is necessary in this case, the Board highlights that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street, and the Veteran cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board will proceed with the claim based on the evidence currently of record. 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including sensorineural hearing loss, psychoses, and arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed in more detail below, in this case, because there is no competent evidence showing that the Veteran was diagnosed with sensorineural hearing loss, a nervous disorder, or a degenerative disease of the spine that was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).


A. Bilateral Hearing Loss

The Veteran essentially contends that he currently has bilateral hearing loss, which was incurred during, or caused by, his two months of military service.  In support of this contention, the Veteran asserts that, during service, he received treatment for bilateral hearing loss.  See June 2005 claim.  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

The Veteran's service treatment records are devoid of evidence of treatment for, or a diagnosis of, bilateral hearing loss.  Rather, at the time of his January 1961 entrance examination, the Veteran was noted to have normal ears and 15/15 hearing bilaterally on whispered voice testing.  Additionally, at the time of his separation examination two months later, in March 1961, the Veteran was again found to have normal ears, with 15/15 hearing bilaterally on whispered voice testing.  Further, at the time of his separation examination, the Veteran specifically denied having a history of ear disorders. 

Post-service, there is no evidence of record indicating that the Veteran has ever sought treatment for, or been diagnosed with, bilateral hearing loss.  Rather, during VA treatment in November 2004, an examination of the ears was negative, with no hearing loss noted; and during VA treatment in February 2006 and July 2006, the doctors noted that the Veteran did not have any hearing barriers.  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the foregoing, there is simply no competent evidence of record showing that the Veteran currently has hearing loss in accordance with VA standards, as outlined in 38 C.F.R. § 3.385.  Rather, while the Veteran has reported that he has bilateral hearing loss, there are no post-service audiological test results showing that he has a hearing impairment by VA standards.  See 38 C.F.R. § 3.385.  Moreover, as just discussed, during VA treatment in November 2004, an examination of the ears was negative, with no hearing loss noted; and during VA treatment in July 2006, the doctor noted that the Veteran did not have any hearing barriers.  As such, absent any current diagnosis of hearing loss in accordance with VA standards, an award of service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that, in order for service connection to be granted, there must be a diagnosed or identifiable underlying malady or condition for which service connection may be granted).  In other words, because there is no evidence of record showing that 1) the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 2) his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 3) his speech recognition scores using the Maryland CNC Test are less than 94 percent, there is simply no evidence of a current hearing disability for which service connection may be granted.  

In making this determination, the Board does not question the sincerity of the Veteran's conviction that he has bilateral hearing loss, and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Significantly, however, as a lay person, he is not professionally qualified to determine whether he has hearing loss in accordance with VA standards because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Further, the Board notes that, even if the Veteran did currently have bilateral hearing loss in accordance with VA standards, he has submitted no competent medical evidence linking this condition to his military service.  In this regard, the Board finds it significant that, contrary to the Veteran's reports, his service treatment records are devoid of evidence of treatment for, or complaints of, hearing loss.  Moreover, the Veteran has not provided any information regarding an incident or event during his two months of service that would have caused hearing loss, and has not reported having a continuity of hearing loss symptomatology since service.  Furthermore, there is simply no indication from the evidence of record that he has received any post-service treatment for hearing loss.  In this regard, the Board notes that the absence of treatment for bilateral hearing loss during the 50 years following his separation from service is evidence that there has not been a continuity of symptomatology, which weighs heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, as a lay person, he is not professionally qualified to offer an opinion as to the etiology of any hearing loss present because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Accordingly, because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, and because there is no competent medical evidence of record showing that the Veteran has bilateral hearing loss in accordance with VA standards that was caused by, or is related to, his military service, the Board finds that the preponderance of the evidence is against the claim.  As such, the Board finds that the criteria for service connection for bilateral hearing loss are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


B.  Headaches

The Veteran essentially contends that he currently has a headache condition, which was incurred during, or caused by, his two months of military service.  In support of this contention, the Veteran asserts that, during service, he received treatment for headaches.  See June 2005 claim.  

The Veteran's service treatment records are devoid of evidence of treatment for, or a diagnosis of, headaches.  Rather, at the time of his January 1961 entrance examination, an examination of the Veteran's head was normal, with no headache conditions noted; and at that time, the Veteran specifically denied having a history of headaches.  Additionally, at the time of his separation examination two months later, in March 1961, the Veteran was again found to have a normal head on examination, with no headache conditions noted.  Moreover, at the time of his separation examination, the Veteran again denied having a history of headaches. 

Post-service, there is no evidence indicating that the Veteran has ever sought treatment for, or been diagnosed with, a headache condition.  Rather, during VA treatment in November 2004, an examination of the Veteran's head was negative, with no history of headaches noted.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not currently have a headache condition for which service connection may be granted.  In making this determination, the Board notes that, since separation from service in March 1961, the Veteran has received no treatment for, or been diagnosed with, a headache condition.  As such, the only evidence of record indicating that the Veteran currently has a headache condition that is related to service is the Veteran's own assertions.  In this regard, the Board highlights that, under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, as noted above, in order for service connection to be granted, there must be a diagnosed or identifiable underlying malady or condition for which service connection may be granted.  See 38 U.S.C.A. §  1110; 38 C.F.R. §  3.303(a) (2007); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board acknowledges that the Veteran is competent to report that he experiences headaches.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Significantly, however, while the Veteran has reported that he currently has a headache condition that was incurred during service, the Board finds that his statements are not credible.  Specifically, the Board finds that his contentions regarding a headache condition are outweighed by the contemporaneous medical evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  In this regard, the Board highlights that, contrary to the Veteran's assertions, his service treatment records are devoid of evidence of treatment for, or a diagnosis of, a headache condition during service.  Moreover, at the time of his separation examination in March 1961, the Veteran was found to have a normal head on examination, with no headache conditions noted; and at that time, he specifically denied having a history of headaches.  Further, although the Veteran asserts that he currently experiences headaches, during VA treatment in November 2004, an examination of the Veteran's head was negative, with no history of headaches noted.  Additionally, the Board notes that the Court has held that in adjudicating a claim, VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of his testimony.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

Furthermore, the Board points out that, even if the Veteran did currently have a headache condition, he has submitted no competent evidence showing that such condition had its onset during active service, or is related to any in-service disease or injury.  In this regard, the Board finds it significant that the Veteran's service treatment records are devoid of evidence of treatment for, or complaints of, headaches.  Moreover, the Veteran has not provided any information regarding an incident or event during his two months of service that would have caused a headache condition, and he has not reported experiencing a continuity of headache symptomatology since service.  Further, as noted above, there is simply no indication from the evidence of record that he has received any post-service treatment for headaches.  In this regard, the Board notes that the absence of treatment for headaches during the 50 years following his separation from service is evidence that there has not been a continuity of symptomatology, which weighs heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, although the Board does not question the sincerity of the Veteran's conviction that he has a headache condition that is related to service, as a lay person, he is not professionally qualified to offer an opinion as to the etiology of such a condition because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Accordingly, because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, and because there is no competent medical evidence of record showing that the Veteran has a headache condition that was caused by, or is related to, his military service, the Board finds that the preponderance of the evidence is against the claim.  As such, the Board finds that the criteria for service connection for headaches are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


C.  Nervous Condition

The Veteran essentially contends that he currently has a nervous disorder, which was incurred during, or caused by, his two months of military service.  In support of this contention, the Veteran asserts that his nerves were seriously affected by his time in service; that he received treatment for a nervous disorder during service; and that he has continued to have a nervous condition since.  See June 2005 claim and April 2006 statement.  

The Veteran's service treatment records are devoid of evidence of treatment for, or a diagnosis of, a nervous disorder.  Rather, at the time of his January 1961 entrance examination, a psychiatric examination was normal, with no nervous disorders noted.  Additionally, at that time, the Veteran specifically denied having a history of nervous disorders and/or excessive worrying.  Further, at the time of his separation examination in March 1961, the Veteran was again found to have a normal psychiatric examination, with no nervous disorders noted; and at that time, he again denied having a history of nervous disorders and/or excessive worrying. 

Post-service, there is no evidence that the Veteran has ever sought treatment for, or been diagnosed with, a nervous disorder.  Rather, the Veteran has only reported receiving treatment for a nervous disorder during service.  See June 2005 claim.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not currently have a nervous disorder for which service connection may be granted.  In making this determination, the Board finds it significant that, following separation from service, the Veteran has received no treatment for, or been diagnosed with, a nervous disorder.  Rather, the only evidence of record indicating that the Veteran currently has a nervous disorder that is related to service is the Veteran's own assertions.  In this regard, the Board acknowledges that the Veteran is competent to report that he has feelings of nervousness that first manifested during service and have continued since.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  

Significantly, however, although the Veteran has reported that he currently has a nervous disorder that was incurred during service, the Board finds that his statements are not credible.  Specifically, the Board finds that his contentions regarding a nervous condition are outweighed by the contemporaneous medical evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  In this regard, the Board notes that, contrary to the Veteran's reports that he received treatment for a nervous disorder during service, his service treatment records reveal no evidence of treatment for, or complaints of, a nervous condition.  To the contrary, these records show that, at the time of his March 1961 separation examination, he specifically denied having a history of nervous disorders and/or excessive worrying, and was found to be normal psychiatrically, with no nervous conditions noted.  Moreover, the Board notes that the Court has held that in adjudicating a claim, VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of his testimony.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   



Furthermore, the Board highlights that the Veteran has submitted no competent evidence showing that he has a nervous disorder that had its onset during active service, or is related to any in-service disease or injury.  In this regard, the Board finds it significant that the Veteran's service treatment records are devoid of evidence of treatment for, or complaints of, a nervous condition.  Moreover, the Veteran has not provided any information regarding an incident or event during his two months of service that would have caused a nervous disorder.  Additionally, as noted above, there is simply no indication from the evidence of record that he has received any post-service treatment for a nervous disorder.  In this regard, the Board notes that, although the Veteran has reported having a continuity of symptomatology (i.e., feelings of nervousness) since service, the absence of treatment for his nerves during the 50 years following his separation from service is evidence that there has not been a continuity of symptomatology, which weighs heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, as a lay person, he is not professionally qualified to offer an opinion as to the etiology of any nervous conditions present because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Accordingly, because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, and because there is no competent medical evidence of record showing that the Veteran has a nervous disorder that was caused by, or is related to, his military service, the Board finds that the preponderance of the evidence is against the claim.  As such, the Board finds that the criteria for entitlement to service connection for a nervous disorder are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


D.  Back Condition

The Veteran essentially contends that he currently has a back condition, which was incurred during, or caused by, his two months of military service.  In support of this contention, the Veteran asserts that he was affected by a "condition of the vertebral column" during service.  See April 2006 statement.  Additionally, he asserts that he was treated for a back condition during service from January 1961 to March 1961.  See June 2005 claim.  

The Veteran's service treatment records are devoid of evidence of treatment for, or a diagnosis of, a back condition.  Rather, at the time of his January 1961 entrance examination, an examination of the Veteran's spine was normal, with no back conditions noted.  Additionally, at that time, the Veteran specifically denied having a history of deformities of his bones or joints, or a history of arthritis.  Further, at the time of his separation examination in March 1961, the Veteran was again found to have a normal spine on examination, with no back conditions noted; and he again denied having a history of deformities of his bones or joints, or a history of arthritis. 

Post-service, there is no evidence of record indicating that the Veteran has ever sought treatment for, or been diagnosed with, a back condition.  Rather, the Veteran has only reported receiving treatment for a back condition during service.  See June 2005 claim.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not currently have a back condition for which service connection may be granted.  In making this determination, the Board finds it significant that, following separation from service, the Veteran has received no treatment for, or been diagnosed with, a back condition.  Rather, the only evidence of record indicating that the Veteran currently has a back condition that is related to service is the Veteran's own assertions.  In this regard, the Board acknowledges that the Veteran is competent to report that he has back pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  However, the Board points out that, under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability, and pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See 38 U.S.C.A. §  1110; 38 C.F.R. §  3.303(a) (2007); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  

In this regard, the Board notes that, even if the Veteran did have a currently diagnosed back condition, he has submitted no competent evidence showing that such condition had its onset during active service or is related to any in-service disease or injury.  In this regard, the Board finds it significant that the Veteran's service treatment records are devoid of evidence of treatment for, or complaints of, a back condition or injury.  Moreover, the Veteran has not provided any information regarding an incident or event during his two months of service that would have caused a back condition, and has not reported experiencing a continuity of back pain since service.  Further, as noted above, there is simply no indication from the evidence of record that he has received any post-service treatment for a back condition or back pain.  In this regard, the Board notes that the absence of treatment for his back during the 50 years following his separation from service is evidence that there has not been a continuity of symptomatology, which weighs heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  



Additionally, as a lay person, he is not professionally qualified to offer an opinion as to the etiology of any back condition present because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Moreover, although the Veteran has reported that he currently has a back condition that was incurred during service, the Board finds that his statements are not credible.  Specifically, the Board finds that his contentions regarding treatment for a back condition during service are outweighed by the contemporaneous medical evidence, which shows that, during service from January 1961 to March 1961, the Veteran received no treatment for a back condition, and that on examination in March 1961, he was found to have a normal spine, with no back conditions noted.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Moreover, the Board notes that the Court has held that in adjudicating a claim, VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of his testimony.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

Accordingly, because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, and because there is no competent medical evidence of record showing that the Veteran has a back condition that was caused by, or is related to, his military service, the Board finds that the preponderance of the evidence is against the claim.  As such, the Board finds that the criteria for service connection for a back condition are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for headaches is denied. 

Service connection for a nervous disorder is denied.  

Service connection for a back condition is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


